Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of the Commissioner of Correctional Services which withheld six months of petitioner’s good time allowance.
Petitioner challenges a decision of the Time Allowance Committee withholding six months of good time credit based upon his failure to participate in certain rehabilitative programs. The record establishes that petitioner was released from prison on May 19, 2003, rendering this proceeding moot (see Matter of Ferro v Luvera, 288 AD2d 735 [2001]).
Mercure, J.P., Spain, Carpinello, Lahtinen and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.